Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 01/21/2022. Claims 1 - 20 have been examined. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the priorart.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady et al (US20090077267A1) hereinafter Alrabady in view of Fujita et al. (US20180176814A1) hereinafter Fujita in view of Joon et al. (US20180192350A1) hereinafter Joon. 
As per claim 1. A telematics service system, the system comprising (Alrabady, Fig 1, par0031 teaches telematics systems have been proposed which allow for an in-vehicle communications gateway module 130 to function as a vehicle-side server 132 which also acts as a telecommunication controller for in-vehicle computer modules 142, 144, 146).
a telematics server connected to, (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
a telematics gateway over a network, (Alrabady, Fig 1 (gateway-130), par0023 teaches The vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
a service providing server, from the service providing server (Alrabady, par0081 teaches in response to the instruction to download the software component from the on-line server 105 [a service providing server], at step 834, the remote client device 110 sends a request to an on-line server 105 for the software component, and at step 840, the on-line server 105 sends the software component to the remote client device 110).
(Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady does not explicitly discloses measure an amount of the data flowing in, calculate a data throughput rate based on the amount of the data flowing in.
          Fujita however discloses measure an amount of the data flowing in, calculate a data throughput rate based on the amount of the data flowing in (Fujita, par0053 teaches the throughput measurement processing is processing for measuring the amount of packet data transmitted and received [amount of the data flowing in] by the temporarily connected terminal device 100 over a predetermined time period, calculating the throughput [throughput rate] of the terminal device 100 from the measurement results, and treating the calculated throughput as the requested throughput of the terminal device 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measure an amount of the data flowing in, calculate a data throughput rate based on the amount of the data flowing in, as taught by Fujita in the system of Alrabady, so communication system use communication 
          Alrabady and Fujita do not explicitly select at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and determine a final protocol of the at least one recommendation protocol, through a handshake.
          Joon however discloses select at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and (Joon, par0034-0036, 0038 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols (here, the protocols are assumed to be Z-wave, Zigbee, and 802.11ah) (S210)…. the received packet information may include information for identifying a type of data [based on at least one of a type of the data flowing in] for which the second device makes a request to the first device… Accordingly, the first device may determine whether a bandwidth of Z-wave is sufficient [select at least one recommendation protocol capable of being used] to transmit data (S230A) or, otherwise, whether a bandwidth of Zigbee is sufficient to transmit data (S230B)… Upon completing selection of a communication protocol… and begin to transmit data to the second device). 
determine a final protocol of the at least one recommendation protocol, through a handshake (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request [through a handshake], the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of select at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and determine a final protocol of the at least one recommendation protocol, through a handshake, as taught by Joon in the system of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.

As per claim 11. A telematics service method in a telematics service system  (Alrabady, Fig 1, par0031 teaches telematics systems have been proposed which allow for an in-vehicle communications gateway module 130 to function as a vehicle-side server 132 which also acts as a telecommunication controller for in-vehicle computer modules 142, 144, 146).
including a telematics server connected to , by the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
a telematics gateway over a network and a vehicle connected to the telematics gateway (Alrabady, Fig 1 (gateway-130), par0023 teaches the vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
a service providing server, from the service providing server (Alrabady, par0081 teaches in response to the instruction to download the software component from the on-line server 105 [a service providing server], at step 834, the remote client device 110 sends a request to an on-line server 105 for the software component, and at step 840, the on-line server 105 sends the software component to the remote client device 110).
the method comprising: receiving, by the telematics server, data flowing in from  (Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady does not explicitly discloses measuring, an amount of the data flowing in; calculating, a data throughput rate based on the amount of the data flowing in.
          Fujita however discloses measuring, an amount of the data flowing in; calculating, a data throughput rate based on the amount of the data flowing in (Fujita, par0053 teaches the throughput measurement processing is processing for measuring the amount of packet data transmitted and received [amount of the data flowing in] by the temporarily connected terminal device 100 over a predetermined time period, calculating the throughput [throughput rate] of the terminal device 100 from the measurement results, and treating the calculated throughput as the requested throughput of the terminal device 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measuring, an amount of the data flowing in; calculating, a data throughput rate based on the amount of the data flowing in, as taught by Fujita in the method of Alrabady, so communication system use communication control device for controlling the transmission outputs of the access points and the frequency bands to reduce collision and interference, see Fujita par0003.
          Alrabady and Fujita do not explicitly selecting at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and determining a final protocol of the at least one recommendation protocol, through a handshake.
(Joon, par0034-0036, 0038 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols (here, the protocols are assumed to be Z-wave, Zigbee, and 802.11ah) (S210)…. the received packet information may include information for identifying a type of data [based on at least one of a type of the data flowing in] for which the second device makes a request to the first device… Accordingly, the first device may determine whether a bandwidth of Z-wave is sufficient [select at least one recommendation protocol capable of being used] to transmit data (S230A) or, otherwise, whether a bandwidth of Zigbee is sufficient to transmit data (S230B)… Upon completing selection of a communication protocol… and begin to transmit data to the second device). 
determining a final protocol of the at least one recommendation protocol, through a handshake (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request [through a handshake], the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of selecting at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and determining a final protocol of the at least one recommendation protocol, through a handshake, as taught by Joon in the method of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.

As per claim 20. Alrabady, Fujita and Joon disclose the method of claim 11.
           Alrabady further discloses by the telematics server, the telematics gateway, (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
transmitting and receiving, by the telematics server, the data to or from the vehicle through the communication path (Alrabady, Fig 1 (gateway-130), par0023 teaches the vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
the telematics gateway, establishing, by the telematics server, a communication path with the vehicle based on (Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady and Fujita do not explicitly disclose further comprising, after the determining of the final protocol: instructing, to set the final protocol; the set final protocol.
          Joon however discloses further comprising, after the determining of the final protocol: instructing, to set the final protocol; the set final protocol (Joon, par0034-0036, 0038 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols (here, the protocols are assumed to be Z-wave, Zigbee, and 802.11ah) (S210)…. the received packet information may include information for identifying a type of data [based on at least one of a type of the data flowing in] for which the second device makes a request to the first device… Accordingly, the first device may determine whether a bandwidth of Z-wave is sufficient [select at least one recommendation protocol capable of being used] to transmit data (S230A) or, otherwise, whether a bandwidth of Zigbee is sufficient to transmit data (S230B)… Upon completing selection of a communication protocol… and begin to transmit data to the second device). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising, after the determining of the final protocol: instructing, to set the final protocol; the set final protocol, as taught by Joon in the system of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon, and further in view of Ljung  et al. (US20180255117A1) hereinafter Ljung.
As per claim 2. Alrabady, Fujita and Joon disclose the system of claim 1.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Fujita and Joon do not explicitly disclose sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link.
          Ljung however discloses sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data (Ljung, par0137 teaches a terminal 100 is connected to a streaming media content server 30 on Internet 20 via a radio access network 1, e.g. a cellular radio network 1.  In the video streaming protocol there is an end-to-end connectivity protocol assumed between the terminal 100 and the content server 30, typically using an adaptive bit rate (ABR) protocol, e.g. MPEG DASH.  Within such a protocol the UE is requested to dynamically select the video quality for each downloaded video segment, matching [sets a first data level in consideration of at least one of whether the data flowing] the varying data rate available in the end-to-end communication link.  A significant part of 
these variations will come from dynamic aspects in the radio access network. Hence, in order to do as good estimation as possible of suitable bit rate variation over time, a network assistance protocol is defined.  With this protocol the radio access network can share information about suitable media data rates to match current radio access network conditions in a better way 
than the UE can do itself).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link, as taught by Ljung in the system of Alrabady, Fujita and Joon, so adaptive bit-rate streaming is used in the delivery of streaming media, terminal use local streaming buffer to temporarily cashed data in order to ensure that a media player will always be provided with data, see Ljung par0003.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung and further in view of Ohmori et al. (US20080235517A1) hereinafter Ohmori.

As per claim 3. Alrabady, Fujita, Joon and Ljung disclose the system of claim 2.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady does not explicitly discloses based on whether an inflow of the data is unstable.
          Fujita however discloses based on whether an inflow of the data is unstable (Fujita, par0058 teaches case in which the wireless occupancy time rate is greater than 1 indicates that there is no time period during which the terminal device 100 does not use the allocated communication bandwidth, and the communication bandwidth allocated to the terminal device 100 is insufficient for allowing the terminal device 100 to communicate [unstable]. That is, the terminal device 100 is unableto acquire a sufficient throughput for enjoying the service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on whether an inflow of the data is unstable, as taught by Fujita in the system of Alrabady, so communication system use communication control device for controlling the transmission outputs of the access points and the frequency bands to reduce collision and interference, see Fujita par0003.
          Alrabady and Fujita do not explicitly select at least one recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in or the data throughput rate, and determine a final protocol of the at least one recommendation protocol, through a handshake.
          Alrabady, Fujita, Joon and Ljung do not explicitly disclose sets a first abruption flag.
          Ohmori however discloses sets a first abruption flag (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sets a first abruption flag, as taught by Ohmori in the system of Alrabady, Fujita, Joon and Ljung, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung further in view of Ohmori and further in view of Bergsson et al. (US20020071388A1) hereinafter Bergsson.
As per claim 4. Alrabady, Fujita, Joon, Ljung and Ohmori disclose the system of claim 3.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Fujita, Joon and Ljung do not explicitly disclose and a second abruption flag in consideration of the.
          Ohmori however discloses and a second abruption flag in consideration of the (Ohmori, par0369-0370 teaches the update unit 106 sets the 2nd update flag 182 of the storage unit 110 to “1”, which herewith completes the update of the public-key encryption scheme. From here onward, when receiving a request of the 2nd update flag [a second abruption flag] from the memory card 300, the update unit 106 reads the 2nd update flag 182 “1” from the storage unit 110 and transmits the read 2nd update flag 182 “1” to the memory card 300).

          Alrabady, Fujita, Joon, Ljung and Ohmori do not explicitly disclose measures the amount of the data flowing in to calculate the data throughput rate and an amount of change in the data throughput rate and sets a second data level, calculated data throughput rate and the calculated amount of change in the data throughput rate.
          Bergsson however discloses measures the amount of the data flowing in to calculate the data throughput rate and an amount of change in the data throughput rate and sets a second data level, calculated data throughput rate and the calculated amount of change in the data throughput rate (Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measures the amount 

As per claim 5. Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson disclose the system of claim 4.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady and Fujita do not explicitly disclose maps the first data level and the second data level to a predefined lookup table, to select a recommendation candidate protocol.
          Joon however discloses maps the first data level and the second data level to a predefined lookup table, to select a recommendation candidate protocol (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request, the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of maps the first data level and the second data level to a predefined lookup table, to select a recommendation candidate protocol, as taught by Joon in the system of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung further in view of Ohmori further in view of Bergsson, and further in view of Kim et al. (US20070082679A1) hereinafter Kim.
As per claim 6. Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson disclose the system of claim 5.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Fujita, Joon and Ljung do not explicitly disclose at least one of the first abruption flag or the second abruption flag is set to "enable".
(Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag to enable]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one of the first abruption flag or the second abruption flag is set to "enable", as taught by Ohmori in the system of Alrabady, Fujita, Joon and Ljung, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.
          Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson does not explicitly discloses selects a predefined reliable protocol as the recommendation candidate protocol when.
          Kim however discloses selects a predefined reliable protocol as the recommendation candidate protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of selects a predefined reliable protocol as the recommendation candidate protocol when, as taught by Kim in the 

As per claim 7. Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson disclose the system of claim 6.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
two or more sources transmitting the data are present. (Alrabady, Fig. 8, par0079, 0081 teaches  the in-vehicle communications gateway module 130 receives a request for a HTTP service from the remote client device 110 on a standard port (e.g. HTTP port) of the in-vehicle communications gateway module 130, and the in-vehicle communications gateway module 130 and the remote client device 110 then establish a TCP connection…..the remote client device 110 sends a request to an on-line server 105 for the software component, and at step 840, the on-line server 105 sends the software component to the remote client device 110).
          Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson does not explicitly discloses determines a reliable protocol of the recommendation candidate protocol as the at least one recommendation protocol when .
          Kim however discloses determines a reliable protocol of the recommendation candidate protocol as the at least one recommendation protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determines a reliable protocol of the recommendation candidate protocol as the at least one recommendation protocol when, as taught by Kim in the system of Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.

As per claim 8. Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson disclose the system of claim 7.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady does not explicitly discloses the two or more sources transmitting the data are not present.
          Fujita however discloses the two or more sources transmitting the data are not present (Fujita, par0058 teaches case in which the wireless occupancy time rate is greater than 1 indicates that there is no time period during which the terminal device 100 does not use the allocated communication bandwidth, and the communication bandwidth allocated to the terminal device 100 is insufficient for allowing the terminal device 100 to communicate [sources transmitting the data are not present]. That is, the terminal device 100 is unableto acquire a sufficient throughput for enjoying the service).

          Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson does not explicitly discloses determines a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol when.
          Kim however discloses determines a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS) [lightweight protocol], a packet message such as Transmission Control Protocol (TCP), and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determines a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol when, as taught by Kim in the system of Alrabady, Fujita, Joon, Ljung, Ohmori and Bergsson, so a telematics terminal for a vehicle loaded with an application .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon, and further in view of Pal (US20190208443A1) hereinafter Pal, and further in view of Zhang et al. (US20200213287A1) hereinafter Zhang.
As per claim 9. Alrabady, Fujita and Joon disclose the system of claim 1.
          Alrabady and Fujita do not explicitly disclose determines the final protocol.
          Joon however discloses determines the final protocol (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request, the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).

          Alrabady, Fujita and Joon do not explicitly disclose wherein the vehicle determines a data priority depending on the type of the data, in consideration of the data priority.
          Pal however discloses wherein the vehicle determines a data priority depending on the type of the data, in consideration of the data priority (Pal, par0033 teaches the base station device 102 prioritizes network traffic (e.g., data packets) based on a plurality of traffic types.  For example, the base station device 102 may give the greatest priority to network traffic that is sent to and from an automated vehicular control system (e.g., device used to control a self-driving car), give the next greatest priority to navigation data (e.g., data to and from a network server that provides map data and driving directions), and may give a lowest priority to entertainment traffic (e.g., to 
and from a network server that provides music or audiovisual streams).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the vehicle determines a data priority depending on the type of the data in consideration of the data priority, as taught by Pal in the system of Alrabady, Fujita and Joon, so data may be dynamically rerouted between the satellite and terrestrial networks overcoming many factors including cost, network conditions, and weather conditions, see Pal par0003.

          Zhang however discloses determines a vehicle security level and, the vehicle security level . (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
in consideration of a destination of the data and a destination function, (Zhang, par0099 teaches AD security subsystem 922 can provide security and protection to the vehicle by regulating access to various features and functions of the vehicle and by performing operations to minimize security and safety threats. …. ACM 942 can regulate access to the passenger cabin, the vehicle compartments, etc., to regulate physical access to the vehicle. ACM 942 can also regulate access to software features and functions provided by other electronic components of the vehicle including, for example, infotainment system 904. For example, infotainment system 904 may provide access to certain content (e.g., entertainment, news, navigation information, etc.), [destination of the data] and the access to the content can be restricted to certain privileged users/passengers).
a vehicle function damage level and the vehicle function damage level. (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810, indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determines a vehicle security level and a vehicle function damage level in consideration of a destination of the data and a destination function, the vehicle security level, and the vehicle function damage level, as taught by Zhang in the system of Alrabady, Fujita, Joon and Pal, so securing the electronic 

As per claim 18. Alrabady, Fujita and Joon disclose the method of claim 11.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady and Fujita do not explicitly disclose wherein the determining a final protocol.
          Joon however discloses wherein the determining a final protocol (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request, the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the 
          Alrabady, Fujita and Joon do not explicitly disclose determining, by the vehicle, a data priority depending on the type of the data; in consideration of the data priority.
          Pal however discloses determining, by the vehicle, a data priority depending on the type of the data; in consideration of the data priority (Pal, par0033 teaches the base station device 102 prioritizes network traffic (e.g., data packets) based on a plurality of traffic types.  For example, the base station device 102 may give the greatest priority to network traffic that is sent to and from an automated vehicular control system (e.g., device used to control a self-driving car), give the next greatest priority to navigation data (e.g., data to and from a network server that provides map data and driving 
directions), and may give a lowest priority to entertainment traffic (e.g., to 
and from a network server that provides music or audiovisual streams).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the vehicle, a data priority depending on the type of the data; in consideration of the data priority, as taught by Pal in the method of Alrabady, Fujita and Joon, so data may be dynamically rerouted between the satellite and terrestrial networks overcoming many factors including cost, network conditions, and weather conditions, see Pal par0003.
          Alrabady, Fujita, Joon and Pal do not explicitly disclose determining, the vehicle, a vehicle security level and a vehicle function damage level in consideration of a destination of the data 
          Zhang however discloses determining, the vehicle, a vehicle security level and, the vehicle security level . (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
in consideration of a destination of the data and a destination function; selecting, the vehicle,. (Zhang, par0099 teaches AD security subsystem 922 can provide security and protection to the vehicle by regulating access to various features and functions of the vehicle and by performing operations to minimize security and safety threats. …. ACM 942 can regulate access to the passenger cabin, the vehicle compartments, etc., to regulate physical access to the vehicle. ACM 942 can also regulate access to software features and functions provided by other electronic components of the vehicle including, for example, infotainment system 904. For example, infotainment system 904 may provide access to certain content (e.g., entertainment, news, navigation information, etc.), [destination of the data] and the access to the content can be restricted to certain privileged users/passengers).
a vehicle function damage level and the vehicle function damage level; and notifying, by the vehicle. (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810, indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, the vehicle, a vehicle security level and a vehicle function damage level in consideration of a destination of the data and a destination function; selecting, the vehicle, the vehicle security level, and the vehicle function damage level; and notifying, by the vehicle, as taught by Zhang in the method of Alrabady, Fujita, Joon and Pal, so securing the electronic control units of .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Joon further in view of Pal further in view of Zhang and further in view of Bergsson.
As per claim 10. Alrabady, Fujita, Joon, Pal and Zhang disclose the system of claim 9.
          Alrabady and Fujita do not explicitly disclose wherein the vehicle selects a protocol, from among the at least one recommendation protocol as the final protocol based on, with reference to a protocol determination.
          Joon however discloses wherein the vehicle selects a protocol, from among the at least one recommendation protocol as the final protocol based on, with reference to a protocol determination (Joon, par0034-0036, 0038 a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols (here, the protocols are assumed to be Z-wave, Zigbee, and 802.11ah) (S210)…. the received packet information may include information for identifying a type of data [based on at least one of a type of the data flowing in] for which the second device makes a request to the first device… Accordingly, the first device may determine whether a bandwidth of Z-wave is sufficient [select at least one recommendation protocol capable of being used] to transmit data (S230A) or, otherwise, whether a bandwidth of Zigbee is sufficient to transmit data (S230B)… Upon completing selection of a communication protocol… and begin to transmit data to the second device).. 

          Alrabady, Fujita, Joon and Pal do not explicitly disclose the vehicle security level, the vehicle function damage level, map.
          Zhang however discloses the vehicle security level (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
the vehicle function damage level, map (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810 [map], indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the vehicle security level,the vehicle function damage level, map, as taught by Zhang in the system of Alrabady, Fujita, Joon and Pal, so securing the electronic control units of autonomous vehicle help to ensure the security and safety of the entire vehicle, see Zhang par0003.
          Alrabady, Fujita, Joon, Pal and Zhang do not explicitly disclose of which an amount of data transfer is the greatest.
          Bergsson however discloses of which an amount of data transfer is the greatest (Bergsson, par0044 teaches determination is made at step 404 as to whether the recipient agent is mTCP (mobile transport control protocol) programmed and capable of calculating the throughput rate. If the answer to query 404 is positive, the throughput is calculated by the receiver at step 406. If the answer to query 404 is negative, the system reverts to step 402. The system now checks whether the throughput rate has changed from prior rates at step 407. If the rate has not changed, the system goes to step 402. If the rate has changed, the new rate of throughput is installed at step 408 and the system reverts to step 402. The calculated throughput rate is updated at step 408, and the system reverts to step 402 to await an additional packet and continue as described above).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of of which an amount of data transfer is the greatest, as taught by Bergsson in the system of Alrabady, Fujita, Joon, Pal and Zhang, so by calculating throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the congestion window and does not have to estimate congestion window for acknowledgements, see Bergsson par0019.

As per claim 19. Alrabady, Fujita, Joon, Pal and Zhang disclose the method of claim 18.
          Alrabady and Fujita do not explicitly disclose wherein the selecting the final protocol includes selecting a protocol, from among the at least one recommendation protocol as the final protocol based on, with reference to a protocol determination.
          Joon however discloses wherein the selecting the final protocol includes selecting a protocol, from among the at least one recommendation protocol as the final protocol based on, with reference to a protocol determination (Joon, par0034-0036, 0038 a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols (here, the protocols are assumed to be Z-wave, Zigbee, and 802.11ah) (S210)…. the received packet information may include information for identifying a type of data [based on at least one of a type of the data flowing in] for which the second device makes a request to the first device… Accordingly, the first device may determine whether a bandwidth of Z-wave is sufficient [select at least one recommendation protocol capable of being used] to transmit data (S230A) or, otherwise, whether a bandwidth of Zigbee is sufficient to transmit data (S230B)… Upon completing selection of a communication protocol… and begin to transmit data to the second device).. 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the selecting the final protocol includes selecting a protocol, from among the at least one recommendation protocol as the final protocol based on, with reference to a protocol determination, as taught by Joon in the system of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.
          Alrabady, Fujita, Joon and Pal do not explicitly disclose the vehicle security level and the vehicle function damage level, map.
          Zhang however discloses the vehicle security level (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
the vehicle function damage level, map (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810 [map], indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).

          Alrabady, Fujita, Joon, Pal and Zhang do not explicitly disclose of which an amount of data transfer is the greatest.
          Bergsson however discloses of which an amount of data transfer is the greatest (Bergsson, par0044 teaches determination is made at step 404 as to whether the recipient agent is mTCP (mobile transport control protocol) programmed and capable of calculating the throughput rate. If the answer to query 404 is positive, the throughput is calculated by the receiver at step 406. If the answer to query 404 is negative, the system reverts to step 402. The system now checks whether the throughput rate has changed from prior rates at step 407. If the rate has not changed, the system goes to step 402. If the rate has changed, the new rate of throughput is installed at step 408 and the system reverts to step 402. The calculated throughput rate is updated at step 408, and the system reverts to step 402 to await an additional packet and continue as described above).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of of which an amount of data transfer is the greatest, as taught by Bergsson in the method of Alrabady, Fujita, Joon, Pal and Zhang, so by calculating throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of .

Claims 12 and 16 - 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung further in view of Bergsson, and further in view of Kim.
As per claim 12. Alrabady, Fujita and Joon disclose the method of claim 11.
          Alrabady and Fujita do not explicitly disclose mapping the first data level and the second data level to a predefined lookup table to select at least one recommendation candidate protocol, two or more valid sources transmitting the data are present.
          Joon however discloses mapping the first data level and the second data level to a predefined lookup table to select at least one recommendation candidate protocol, two or more valid sources transmitting the data are present (Joon, par0043, 0050-0051 teaches a request for connection to the first device to establish a data communication path with the second device through any one of a plurality of communication standard protocols… the first device may make a request for packet transmission to the second device (S320). Upon receiving a packet from the second device in response to the request, the first device may determine signal quality and a location condition along with data as a transmission target and a bandwidth required to transmit the data based on information related to the received packet (S330…. when the Z-wave protocol supports a bandwidth of 300 or 400 kHz, the Zigbee protocol supports a bandwidth of 2 MHz, and the 802.11ah supports a bandwidth of 1 to 40 MHz, when a bandwidth of 300 kHz is sufficient, Z-wave communication may be determined (S240A), and when a bandwidth of 300 kHz is not sufficient but a bandwidth of 2 MHz is sufficient, Zigbee communication may be determined (S240B). Upon determining that a bandwidth is not satisfied by Zigbee communication, the first device may select 802.11ah communication (S240C). Upon completing selection of a communication protocol).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of mapping the first data level and the second data level to a predefined lookup table to select at least one recommendation candidate protocol, two or more valid sources transmitting the data are present, as taught by Joon in the system of Alrabady and Fujita, so in an IoT environment, devices with a detector or a communication function may be connected via the Internet to collect surrounding information and transmit and receive data to and from other devices to make an appropriate decision without human intervention, see Joon par0003.
          Alrabady, Fujita and Joon do not explicitly disclose wherein the selecting at least one recommendation protocol includes: setting a first data level in consideration of at least one of whether the data flowing in is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link.
          Ljung however discloses wherein the selecting at least one recommendation protocol includes: setting a first data level in consideration of at least one of whether the data flowing in is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link (Ljung, par0137 teaches a terminal 100 is connected to a streaming media content server 30 on Internet 20 via a radio access network 1, e.g. a cellular radio network 1.  In the video streaming protocol there is an end-to-end connectivity protocol assumed between the terminal 100 and the content server 30, typically using an adaptive bit rate (ABR) protocol, e.g. MPEG DASH.  Within such a protocol the UE is requested to dynamically select the video quality for each downloaded video segment, matching [sets a first data level in consideration of at least one of whether the data flowing] the varying data rate available in the end-to-end communication link.  A significant part of these variations will come from dynamic aspects in the radio access network.  Hence, in order to do as good estimation as possible of suitable bit rate variation over time, a network assistance protocol is defined.  With this protocol the radio access network can share information about suitable media data rates to match current radio access network conditions in a better way than the UE can do itself).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the selecting at least one recommendation protocol includes: setting a first data level in consideration of at least one of whether the data flowing in is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link, as taught by Ljung in the system of Alrabady, Fujita and Joon, so adaptive bit-rate streaming is used in the delivery of streaming media, terminal use local streaming buffer to temporarily cashed data in order to ensure that a media player will always be provided with data, see Ljung par0003.
          Alrabady, Fujita, Joon and Ljung do not explicitly disclose measuring an amount of data flowing to the telematics server to calculate the data throughput rate and an amount of change in the data throughput rate and setting a second data level in consideration of the calculated data throughput rate and the calculated amount of change in the data throughput rate.
          Bergsson however discloses measuring an amount of data flowing to the telematics server to calculate the data throughput rate and an amount of change in the data throughput rate and setting a second data level in consideration of the calculated data throughput rate and the calculated amount of change in the data throughput rate (Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measuring an amount of data flowing to the telematics server to calculate the data throughput rate and an amount of change in the data throughput rate and setting a second data level in consideration of the calculated data throughput rate and the calculated amount of change in the data throughput rate, as taught by Bergsson in the method of Alrabady, Fujita, Joon, and Ljung, so by calculating data throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the congestion window and does not have to estimate congestion window for acknowledgements, see Bergsson par0019.
          Alrabady, Fujita, Joon, Ljung, and Bergsson do not explicitly disclose determining the recommendation protocol of the recommendation candidate protocol depending on whether.
          Kim however discloses determining the recommendation protocol of the recommendation candidate protocol depending on whether (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the recommendation protocol of the recommendation candidate protocol depending on whether, as taught by Kim in the method of Alrabady, Fujita, Joon, Ljung, and Bergsson, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.

As per claim 16. Alrabady, Fujita, Joon, Ljung, and Bergsson disclose the method of claim 12.
          Alrabady further discloses two or more sources transmitting the data are present. (Alrabady, Fig. 8, par0079, 0081 teaches  the in-vehicle communications gateway module 130 receives a request for a HTTP service from the remote client device 110 on a standard port (e.g. HTTP port) of the in-vehicle communications gateway module 130, and the in-vehicle communications gateway module 130 and the remote client device 110 then establish a TCP connection…..the remote client device 110 sends a request to an on-line server 105 for the software component, and at step 840, the on-line server 105 sends the software component to the remote client device 110).

          Kim however discloses wherein the determining the at least one recommendation protocol includes determining a reliable protocol of the recommendation candidate protocol as the at least one recommendation protocol (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining the at least one recommendation protocol includes determining a reliable protocol of the recommendation candidate protocol as the at least one recommendation protocol, as taught by Kim in the method of Alrabady, Fujita, Joon, Ljung, and Bergsson, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.

As per claim 17. Alrabady, Fujita, Joon, Ljung and Bergsson disclose the method of claim 16.
          Alrabady does not explicitly discloses when the two or more valid sources are not present.
(Fujita, par0058 teaches case in which the wireless occupancy time rate is greater than 1 indicates that there is no time period during which the terminal device 100 does not use the allocated communication bandwidth, and the communication bandwidth allocated to the terminal device 100 is insufficient for allowing the terminal device 100 to communicate [valid sources are not present]. That is, the terminal device 100 is unableto acquire a sufficient throughput for enjoying the service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the two or more valid sources are not present, as taught by Fujita in the method of Alrabady, so communication system use communication control device for controlling the transmission outputs of the access points and the frequency bands to reduce collision and interference, see Fujita par0003.
          Alrabady, Fujita, Joon, Ljung and Bergsson do not explicitly disclose wherein the determining the at least one recommendation protocol includes determining a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol.
          Kim however discloses wherein the determining the at least one recommendation protocol includes determining a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS) [lightweight protocol], a packet message such as Transmission Control Protocol (TCP), and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining the at least one recommendation protocol includes determining a lightweight protocol of the recommendation candidate protocol as the at least one recommendation protocol, as taught by Kim in the method of Alrabady, Fujita, Joon, Ljung and Bergsson, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung further in view of Bergsson and further in view of Ohmori.
As per claim 13. Alrabady, Fujita, Joon, Ljung and Bergsson disclose the method of claim 12.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady does not explicitly discloses based on whether an inflow of the data is unstable.
          Fujita however discloses based on whether an inflow of the data is unstable (Fujita, par0058 teaches case in which the wireless occupancy time rate is greater than 1 indicates that there is no time period during which the terminal device 100 does not use the allocated communication bandwidth, and the communication bandwidth allocated to the terminal device 100 is insufficient for allowing the terminal device 100 to communicate [unstable]. That is, the terminal device 100 is unableto acquire a sufficient throughput for enjoying the service).

          Alrabady, Fujita, Joon, Ljung and Bergsson do not explicitly disclose sets a first abruption flag.
          Ohmori however discloses sets a first abruption flag (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sets a first abruption flag, as taught by Ohmori in the method of Alrabady, Fujita, Joon, Ljung and Bergsson, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

As per claim 14. Alrabady, Fujita, Joon, Ljung, Bergsson and Ohmori disclose the method of claim 13.
          Alrabady further discloses the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).

          Bergsson however discloses wherein the setting a second data level includes setting, of the data throughput rate and the amount of change in the data throughput rate (Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the setting a second data level includes setting, of the data throughput rate and the amount of change in the data throughput rate, as taught by Bergsson in the method of Alrabady, Fujita, Joon and Ljung, so by calculating data throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the congestion window and does not have to estimate congestion window for acknowledgements, see Bergsson par0019.

          Ohmori however discloses and a second abruption flag in consideration of the (Ohmori, par0369-0370 teaches the update unit 106 sets the 2nd update flag 182 of the storage unit 110 to “1”, which herewith completes the update of the public-key encryption scheme. From here onward, when receiving a request of the 2nd update flag [a second abruption flag] from the memory card 300, the update unit 106 reads the 2nd update flag 182 “1” from the storage unit 110 and transmits the read 2nd update flag 182 “1” to the memory card 300).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of and a second abruption flag in consideration of the, as taught by Ohmori in the method of Alrabady, Fujita, Joon, Ljung, Bergsson, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Fujita further in view of Joon further in view of Ljung further in view of Bergsson further in view of Ohmori and further in view of Kim.
As per claim 15. Alrabady, Fujita, Joon, Ljung, Bergsson and Ohmori disclose the method of claim 14.
          Alrabady, Fujita, Joon, Ljung and Bergsson do not explicitly disclose at least one of the first abruption flag or the second abruption flag is set to "enable".
          Ohmori however discloses at least one of the first abruption flag or the second abruption flag is set to "enable" (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag to enable]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one of the first abruption flag or the second abruption flag is set to "enable", as taught by Ohmori in the method of Alrabady, Fujita, Joon, Ljung and Bergsson, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.
          Alrabady, Fujita, Joon, Ljung, Bergsson and Ohmori does not explicitly discloses wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as the recommendation candidate protocol when.
          Kim however discloses wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as the recommendation candidate protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as 

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Kim (US20200004605A1) – Related art in the area of a method for providing a telematics service using a virtual vehicle and a telematics server using the same.
• Jiang et al. (US20110208386A1) – Related art in the area of registering a vehicle with a call center of a telematics system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442